OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SB. WOLF.
La corte inferior declaró probado que el niño en este caso no falleció por envenenamiento de chenopodio o alguna otra droga. Para destruir esta conclusión de la corte debió ha-ber aparecido de los autos que este niño no hubiera muerto si no se le hubiera administrado ningún chenopodio. La corte tenía derecho a creer en vista de la prueba que el niño es-taba muy enfermo y pudo haber muerto por causas natura-les, toda vez que aunque fué llamado un médico la receta no le fué administrada hasta un mes después cuando cual-quier enfermedad del niño pudo haber progresado mortal mente. La posibilidad de que el niño hubiera muerto sin *769la droga o por cansas naturales no queda estrictamente ex-cluida como debe ser el caso para justificar una revocación. Ninguno de los peritos médicos lo vió antes de su muerte y las declaraciones de sus padres que tienden a mostrar que él estaba bien están contradichas por la resolución final de la madre de administrarle la droga así como por el hecho de que él estaba sin apetito. No estoy suficientemente conven-cido de que la corte inferior estuvo equivocada en su con-clusión especial aunque mis fundamentos principales de disentimiento se fundan' en otras consideraciones. Puede agregarse que asumiendo, como aparentemente lo hace la opinión de la mayoría que una dosis de tres mínimas sumi-nistrada tres veces sería inofensiva, entonces no dejo de te-ner dudas de si quedó claramente probado en vista de la con-clusión especial si se le dió una cantidad mayor.
Me inclino fuertemente a creer, sin embargo, en vista de la prueba que aún pequeñas dosis de chenopoclio pueden ser peligrosas si no se les hace desaparecer prontamente del or-ganismo. Esto quedó demostrado por la prueba pericial. La madre aportó prueba clara tendente a demostrar que des-pués de la administración de la droga el niño no vomitó ni tuvo evacuación del vientre. No hubo ninguna evacuación. Eesultó por tanto evidente, como declaró el perito de la de-mandada, que no se le dió ninguna dosis suficiente de aceite de castor. Si el chenopodio es una droga mortal, como de-claró el perito, entonces no se prescribió una cantidad sufi-ciente de aceite de castoi*. En vista de estas circunstancias me parece que no se demostró que la demandada era respon-sable por la muerte. Por lo menos debió haberse demos-trado que la dosis que en realidad se le dió o se supone se le administró al niño hubiera causado su muerte a pesar de la administración de la debida cantidad de aceite de castor.
Este es un caso que se asemeja grandemente a un homi-cidio y en el cual, como en los casos de fraude y otros seme-jantes, la prueba debió haber sido clara y convincente. Esta *770posición se robustece por la sentencia en favor de la deman-dada. Si bubo nna falta de prueba de la culpabilidad en algún sentido no importa que la corte al llegar a su conclu-sión general hiciera una declaración errónea. Al deman-dante y apelante incumbía demostrar de modo convincente que la absolución de la demandada era errónea y disipar la duda de que la muerte se debió a la mala administración de la droga por el doctor que asistía al paciente. Non cons-tat que' el niño no hubiera muerto al administrársele cual-quier cantidad de la droga peligrosa dada su actual condi-ción. Según se declaró el niño debió haber sido examinado antes de dársele alguna dosis, y la madre sin aviso alguno del doctor esperó treinta días.
No lie pretendido hacer un examen cuidadoso de las au-toridades con respecto a la causa próxima y otros particu-lares semejantes pero me parece que el caso de Scheffer v. Railroad, 105 U. S. 249, es aplicable. Allí el demandante fue lesionado en un accidente ferroviario como consecuencia del cual sufrió trastornos mentales y físicos hasta tal punto que ocho meses después se suicidó. La demandada quedó ex-cluida de responsabilidad. La Corte Suprema dijo, citando de la corto inferior, lo siguiente:
“Se admite que la regla, es difícil. Pero se sostiene generalmente qúe para justificar una conclusión de que la negligencia o un acto que no' llega a constituir un daño inconsiderado es la causa próxima de uña:lesión, debe aparecer que la lesión fué la consecuencia natural y. probable de la negligencia o acto ilegal y que debió haber sido pre-vista a la luz de las circunstancias concurrentes.”
' • Considerado el hecho de que el chenopodio sólo se admi' nistra generalmente con copiosas dosis de aceite de castor y1 después de un examen cuidadoso de la condición del pa-ciente, ’ hecho por el doctor que lo asistía, no estaba dentro de - la' previsión de la demandada el hecho de que la droga sería "administrada sin el debido' purgante de aceite de cas-' tor: El punto principal de mi disentimiento es que no ha *771quedado excluida la posibilidad de que el niño estaría boy
vivo si se le hubiera administrado aceite de castor en sufi-cientes cantidades.